Citation Nr: 1231070	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

3.  Entitlement to nonservice-connected (NSC) pension.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, inter alia, granted service connection and assigned an initial 30 percent rating for PTSD, effective October 20, 2009 (the date of the claim for service connection).  In March 2010 the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

As regards characterization of the appeal, the Board notes that, in the March 2010 NOD and the April 2010 substantive appeal, the Veteran stated that he was unable to maintain employment due to his PTSD symptoms, therefore raising the issue of entitlement to a TDIU.  After certifying the current appeal to the Board in October 2010, the RO denied the claim for a TDIU in rating decisions issued in February 2011 and August 2011.  However, since the Veteran raised the issue of entitlement to a TDIU within the context of his appeal of the initial rating assigned for PTSD, the matter of the Veteran's entitlement to a TDIU due to PTSD is considered a component of the claim for higher rating for the disability under consideration.  As such, the Board has characterized this appeal as also encompassing the matter of a TDIU due to PTSD (as reflected on the title page).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  The remand also addresses the matter of entitlement to NSC pension benefits, for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a statement made to a physician during  January 2010 VA examination at the VA Medical Center (VAMC) in East Orange, New Jersey, the Veteran raised the issue of service connection for tinnitus.  The Veteran was then scheduled for and attended a VA audiology examination in February 2010.  However, it does not appear that the issue of service connection for tinnitus has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


REMAND

The Board's review of the record reveals that further RO action in this appeal is warranted.

The Veteran contends that he is entitled to an initial rating higher than 30 percent for PTSD.  Following the Veteran's assertions in the March 2010 NOD and the April 2010 substantive appeal that he has been unable to work due to PTSD, the RO began consideration of a claim for a TDIU.  In July 2010 the RO created a separate, temporary folder for evidence relating to the claim for a TDIU, but sent the claims file to the Board for adjudication of the PTSD claim.  However, a review of the current evidence of record indicates that evidence contained in the temporary file may be pertinent to the current appeal for PTSD.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in the electronic file reveals that in April 2011 the RO received records from the Social Security Administration (SSA) relating to the Veteran's receipt of SSA disability benefits due to affective disorder and anxiety disorder.  However, these records have not been associated with either the paper claims file or the electronic claims file and have not been considered in association with the Veteran's claim for a higher initial rating for PTSD.

Records associated with the Veteran's SSA disability claim may contain information pertinent to the claims on appeal.  When VA is put on notice of the existence of SSA records relevant to the current claims, as here, it must seek to obtain and consider those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In this case, the SSA records already in the RO's possession appear to address the Veteran's psychiatric disabilities and are therefore directly relevant to the current appeal.

Hence, the RO should associate with the claims file any temporary folders that are being maintained at the RO on behalf of the Veteran, to include any containing SSA records.  If not available, the RO should request such records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  38 U.S.C.A. § 5103A(a),(b),(c) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Additionally, a review of the record reveals that not all pertinent VA medical records have been associated with the claims file.  The claims file currently includes treatment records from the Community Based Outpatient Clinic (CBOC) in Hackensack, New Jersey, part of the East Orange VAMC, from February 2010 to May 2010.  The Veteran indicated in his October 2009 claim that he had been receiving treatment there since August 2009.  Additionally, more recent records since May 2010 that are pertinent to this claim likely exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should request all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the East Orange VAMC and affiliated facilities dated from August 2009 to February 2010 and since May 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  38 U.S.C.A. § 5103A(a),(b),(c); 38 C.F.R. § 3.159(c).

While these matters are on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should request that the Veteran provide any records (or necessary releases to obtain records) related to psychiatric treatment that he has received.  The letter should also inform him that he can submit lay statements by him and others who have observed his PTSD symptoms and their effect on his daily functioning and employability.  The RO should also explain how to establish entitlement to a TDIU due to service-connected PTSD (discussed in more detail, below).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

As regards the matter of the Veteran's entitlement to a TDIU due to PTSD, the Board acknowledges that the Veteran may not have filed a NOD following the February 2011 and August 2011 rating decisions denying entitlement to a TDIU.  While this is not procedurally sufficient for an independent claim for a TDIU, given the Veteran's allegation that he is unemployable due to his PTSD, the Board finds that the claim for a TDIU is within the Board's jurisdiction in that it is essentially a component of his claim for a higher rating for PTSD.  See Rice, 22 Vet. App. 447; see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  In this case, while the RO has adjudicated the issue of a TDIU, the claims file does not indicate whether the Veteran was given an opportunity to file a formal claim for a TDIU due to service-connected PTSD or was notified of the evidence necessary to establish entitlement to a TDIU.  Thus, on remand, the RO should afford the Veteran proper notice and the opportunity to file a formal claim for a TDIU due to PTSD, which may yield pertinent information and evidence related to his employability.

The Board also points out that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

The Veteran's current rating for PTSD does not meet the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU.  However, a total rating, on an extra-schedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  Therefore, the RO should also consider the matter of a TDIU due to PTSD on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

In adjudicating the claim for increase, the RO should specifically consider and discuss whether staged rating (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson (cited above) is warranted.  Moreover, in adjudicating the matter of a TDIU, the Board points out that, even if the percentage requirements for a scheduler TDIU due to PTSD, as set forth in 38 C.F.R. § 4.16(a), are not met, the RO should also consider whether the criteria for invoking the procedures set forth in 38 C.F.R. § 4.16(b), for award of a TDIU due to PTSD on an extra-schedular basis, are met.

Finally, the Board notes that in the March 2010 rating decision on appeal, the RO also denied a claim for NSC pension benefits.  In March 2010 the Veteran filed a NOD indicating his disagreement with all adjudicative determinations in the preceding rating decision.  However, the RO has yet to issue a SOC with respect to the Veteran's claim for NSC pension, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2011).  On remand, the appellant will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO must furnish to the Veteran and his representative an SOC with respect to the March 2010 denial of the claim for NSC pension, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue. 

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter of entitlement to NSC pension benefit, within 60 days of the issuance of the SOC.

2.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to PTSD.

3.  The RO should locate and associate with the claims file any temporary folders that are being maintained at the RO on behalf of the Veteran, to include any containing the Veteran's SSA records.  

4.  The RO should obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran from the East Orange VAMC and affiliated facilities, dated from August 2009 to February 2010 and since May 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  The RO should send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  This letter should specifically request that the Veteran furnish to the RO any records (or necessary releases to obtain records) related to private mental health treatment or lay statements relating to the Veteran's psychiatric symptoms, functioning, and employability.

The RO's letter should also inform the Veteran of the information and evidence necessary to support a claim for a TDIU due to PTSD and should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

6.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of pertinent evidence (to particularly include all evidence contained in the temporary file(s) or otherwise added to the claims file since the RO's last adjudication of the claims) and legal authority (to include 38 C.F.R. § 4.16(b), as appropriate).  The RO's adjudication of the claim for higher initial rating for PTSD should include consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted.

9.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (in particular, 38 C.F.R. § 4.16(b)), along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


